 
CLOSED-END LINE OF CREDIT AGREEMENT


THIS AGREEMENT is dated as of March 27, 2008 between AMB FINANCIAL CORPORATION,
an Indiana corporation with its principal place of business at 8230 Hohman
Avenue, Munster, Indiana 46321 (''Company''), and Lenders signatory hereto
(individually ''Lender'' and collectively ''Lenders'').


Company and Lenders agree as follows:


Article I Closed-end Line of Credit


1. Each Lender hereby establishes a Closed-end Line of Credit (“Term Loan”) in
favor of Company on the terms hereof in an aggregate principal amount at any one
time outstanding not exceeding its proportionate share of $2,000,000.00. The
Term Loan ultimately obtained may be in an amount equal to or less than the
total committed credit sum of $2,000,000.00, and the amount ultimately borrowed
shall be divided among Lenders in proportion to the percentage set forth
opposite each Lender's signature hereto (''Lender's Commitment'').
 


2. At the time of availing itself of the Term Loan, Company shall execute and
deliver to each Lender a note (“Term Note'') payable to the order of each Lender
for the amount of its respective loan to Company. The Term Notes shall be in the
form of ''Exhibits 1 and 2'' attached hereto, with blanks suitably filled, shall
be dated the date of the borrowing, and shall mature on or before March 31,
2013. The rate of interest before maturity shall be at a rate of eight percent
per annum (8%) (computed on a 365-day basis). Accrued interest shall be payable
monthly, on the last business day of each month starting with the month
following the month during which the funds are actually advanced to Company.
 
3. This Closed-end Line of Credit Agreement and any and all corresponding Term
Notes to be executed pursuant hereto are secured by a Collateral Pledge
Agreements of even date herewith, pledging to each Lender a security interest in
approximately one-half (1/2) of all of the 1,124,125 shares of AMERICAN SAVINGS,
FSB stock (the subsidiary of AMB FINANCIAL CORP.) that are owned by Company,
identified as CUSIP #1. Said share certificate shall be returned to Company,
retired and re-issued in two (2) separate certificates in the name of AMB
FINANCIAL CORPORATION, with 562,062 of the shares to be issued in a separate
certificate issued in the name of AMB FINANCIAL CORPORATION, but pledged as
collateral security to Lender George Novogroder, and with the remaining 562,023
shares to be issued in a separate certificate issued in the name of AMB
FINANCIAL CORPORATION, but pledged as collateral security to Lender First
Regional Bank, custodian FBO Clement B. Knapp, Jr. IRA. The stock certificates
for said shares, together with executed stock powers, in the form of “Exhibits 3
and 4” attached hereto, shall be held in safekeeping under a Tri-Party Escrow
Agreement with an escrow agent to be determined upon mutual agreement of the
Company and Lenders.
 
1

--------------------------------------------------------------------------------



Article II Right to Terminate or Reduce Term Loan


1. Company may at any time terminate or reduce the Term Loan hereby created,
without penalty or premium, by giving written notice to each of Lenders and by
payment of all or a portion of the principal balance of the Term Notes
outstanding hereunder, in either case with payment to be applied first to any
accrued interest, with the balance to be applied to the principal on said Term
Notes.
 
2. Any reduction of the Term Loan shall apply to the commitments of Lenders
proportionately, and Company may not terminate the commitment of one Lender
without terminating the commitment of the other Lender. All payments of
principal or interest by Company on the Term Notes shall be made ratably on the
indebtedness owing to each Lender.
 
Article III Provisions Relative to Borrowing and Payments
 
1. Each borrowing from Lenders hereunder shall be made pro rata according to
their respective commitments and on the same date. Each payment and prepayment
of the Revolving Credit Notes shall be made pro rata in accordance with the
principal amounts of such notes.


Article IV Representations and Warranties
 
Company represents and warrants that:
 
1. The 2007 audited financial statements of Company and its subsidiaries
heretofore furnished to each Lender, are complete and correct and fairly present
the consolidated financial condition of Company and its subsidiaries as of the
date of said statements. To the best of Company's knowledge and belief, neither
Company nor any subsidiary has any material or substantial contingent obligation
or liability for taxes not disclosed by or reserved against in said statements
or in other public information regarding the Company or American Savings, FSB..
 
2. Company has full power and authority to execute and perform the terms and
provisions of this Agreement and to borrow hereunder.
 
3. The 1,124,125 shares of American Savings, FSB Stock represents 100% of the
issued, authorized and outstanding stock of American Savings, FSB.

2

--------------------------------------------------------------------------------




Article V Affirmative Covenants


1. Company covenants and agrees that until all indebtedness incurred hereunder
has been paid in full and Company no longer has the right to borrow hereunder,
it will:
 
(a) Furnish to each Lender, not later than 90 days after the end of each fiscal
year, a consolidated profit and loss statement and statement of surplus of
Company and its subsidiaries for such year and a consolidated balance sheet of
Company and its subsidiaries as of the last day of such fiscal year, certified
by independent public accountants in accordance with GAAP;
 
(b) From time to time furnish to each Lender all financial information,
including proxy statements, furnished by Company to its shareholders;
 
(c) With reasonable promptness, furnish to each Lender all additional financial
statements and data and information concerning the financial condition of
Company and its subsidiaries reasonably requested by any Lender; provided,
however, that no provision of this Article V, Section 1, shall require Company
to give any Lender any information which it is prohibited from giving individual
Lenders by any governmental regulation;
 
(d) At all times keep its property insured against loss or damage to the extent
and against the risks that similar property is usually insured by other
companies engaged in the same business, and will cause its subsidiaries so to
do; and
 
(e) Promptly pay and discharge or extend in accordance with law, and cause its
subsidiaries to pay and discharge or extend in accordance with law, all taxes
and assessments levied and assessed or imposed upon its property or upon its
income as well as all claims which, if unpaid, might by law become a lien or
charge upon its property. Nothing herein contained, however, shall require
Company or any subsidiary to pay any such taxes, assessments or claims so long
as Company or such subsidiary in good faith contests the validity and stays the
execution and enforcement thereof.
 
2. Lenders covenant and agree that they will keep all non-public information
they receive from the Company and its subsidiaries confidential until such
information otherwise becomes public due to the actions of parties other than
Lenders or persons to whom they directly or indirectly disclosed the subject
information. Lenders further agree that they will not (i) utilize any non-public
information they receive from the Company and its subsidiaries for any reason
other than monitoring the Company’s compliance with this Agreement, (ii) utilize
any non-public information they receive from the Company or its subsidiaries in
any manner prohibited by law or regulation, (iii) trade any of the Company’s or
its subsidiaries’ securities based on material non-public information, or (iv)
tip others who then so trade.

3

--------------------------------------------------------------------------------




Article VI Events of Default


The following shall constitute Events of Default under this Agreement: (a)
Company defaults in the payment of any principal on any Term Note created
hereunder when it becomes due, either under the terms of the note or otherwise
as provided herein; (b) Company defaults in the payment of any interest on any
Term Note created hereunder for more than 15 days after the due date; (c) any
material representation or warranty made by Company herein or in any writing
furnished in connection with or pursuant to the Agreement is false in any
material respect on the date made; (d) Company defaults in the performance or
observance of any other agreement, term, or condition contained herein, and such
default is not remedied within 30 days after Company receives written notice
thereof from the holder or holders of the Term Notes outstanding at the time;
(e) Company or a subsidiary makes an assignment for the benefit of creditors;
(f) Company or a subsidiary petitions or applies to any tribunal for the
appointment of a trustee or receiver, either of it or of a substantial part of
its assets, or commences any proceedings relating to it under any Bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution, or
liquidation law of any jurisdiction; (g) any such petition or application is
filed, or any such proceedings are commenced, against Company or a subsidiary,
and Company or such subsidiary by any act indicates its approval, consent, or
acquiescence, or an order is entered appointing such trustee or receiver,
adjudicating Company or a subsidiary Bankrupt or insolvent, or approving the
petition in any such proceedings, and such order remains in effect for more than
90 days; or (h) an order is entered in any proceedings against Company, or a
subsidiary of Company, decreeing its dissolution or split-up, and such order
remains in effect for more than 90 days. If any one or more of the above Events
of Default occur and continue, the Lenders may, by written notice to Company,
declare all of the notes to be, and all of the notes shall thereupon be and
become, immediately due and payable, together with interest accrued thereon. If
the Company defaults on a Term Note, the affected Lender shall be entitled to
vote the pledged shares on all corporate questions so long as Company shall
remain in default, but only to the extent permitted by applicable law and
regulations, including Part 574 of the OTS Regulations, with Company retaining
the remaining voting rights.
 
Article VII Definitions


For the purpose of this Agreement, the following terms shall have the following
meanings:
 
1. ''Person'' shall mean and include an individual, a partnership, a limited
liability company, a corporation, a trust, an unincorporated organization, and a
government or any department or agency thereof;
 
2. ''Subsidiary'' shall mean any corporation organized under the laws of any
state of the United States of America, Puerto Rico, Canada, or any province of
Canada, a majority of the voting stock of which shall, at the time as of which
any determination is being made, be owned by Company, either directly or through
subsidiaries;
 
3. ''Event of default'' shall mean any event specified in Article VI, provided
that every requirement in connection with such event for the giving of notice,
the lapse of time, or the happening of any further condition, event or act has
been satisfied. ''Default'' shall mean any of such events, regardless of whether
any such requirement has been satisfied;

4

--------------------------------------------------------------------------------




Article VIII Miscellaneous


1. This Agreement may be amended, and Company may take any action herein
prohibited, or omit to perform any act herein required to be performed, if it
obtains the prior written consent of all holders of the Term Notes at the time
outstanding to such amendment, action, or omission to act. Each holder of any
note shall be bound by any consent authorized by this Section 1.


2. All representations and warranties contained herein or made in writing by
Company in connection herewith shall survive the execution and delivery of this
Agreement and of the notes.
 
3. All covenants and agreements in this Agreement contained by or on behalf of
either party shall bind and inure to the benefit of its respective successors
and assigns. Furthermore, the rights and responsibilities of all parties under
this Agreement are not assignable without the express written consent of all
parties hereto, subject to applicable law and regulations.
 
4. All communications provided for hereunder shall be sent by us, Certified Mail
and, if to Lenders, addressed in the manner indicated underneath their
signatures to this Agreement, and, if to Company, to its offices at 8230 Hohman
Avenue, Munster, Indiana 46321, attention of President or Chief Financial
Officer, or to any other address of which either party notifies the other in
writing.
 
5. No delay or failure by Lenders to exercise any right or remedy under this
Agreement, and no partial or single exercise of that right, shall constitute a
waiver of that or any other right, unless otherwise expressly provided herein.
The rights and remedies expressly specified herein are cumulative and not
exclusive of Lenders' other rights and remedies.
 
6. This Agreement shall terminate when Company no longer has the right to borrow
hereunder and all notes issued pursuant hereto have been paid in full, provided
that, if all Term Notes have been paid in full, the Company shall have the right
to unilaterally terminate this Agreement including all the restrictions
hereunder.
 
7. This Agreement may be executed in any number of copies and by the different
parties hereto on separate counterparts. Complete sets of counterparts executed
by all of the parties shall be filed with Company.


The parties hereto have caused this Agreement to be duly executed by their
respective duly authorized officers as of the day and year first above written.

5

--------------------------------------------------------------------------------




LENDER’S NAME & ADDRESS
 
PARTICIPATION PERCENTAGE
           
 
 
 
 
 
50%

  

     
First Regional Bank, custodian FBO Clement B.
50%
 
Knapp, Jr. IRA
   
_____________________________[signature]
   
Printed Name:____________________
   
Title:___________________________
   
Address: P.O. Box 85410, San Diego, CA 92186-5410
   
AMB FINANCIAL CORPORATION (Company)
               
By:                        
   
   President
               
By:                        
   
   Vice President
   



ACKNOWLEDGEMENT OF PLEDGE:


American Savings, FSB acknowledges and consents to the pledge of its stock as
set forth hereinabove, and further represents and warrants to the Lenders that
it will not cause any additional stock to be authorized and/or issued until the
Closed-End Line of Credit facility is paid in full.


AMERICAN SAVINGS, FSB
 
By: _____________________________
Printed Name:_____________________
Title:_____________________________

6

--------------------------------------------------------------------------------




EXHIBIT 2
Term Note
 
$1,000,000.00 [amount of note ]
 
Munster, Indiana
 
___________________ [date ]
 
No. ___________________
Borrower/Corporation: AMB Financial Corporation
Holder/Lender: First Regional Bank, custodian FBO Clement B. Knapp, Jr. IRA
Holder/Lender’s Address: Address: P.O. Box 85410, San Diego, CA 92186-5410
Interest Rate: Eight Percent (8%) per annum
Promissory Note Due: March 31, 2013


Obligation
 
1. AMB Financial Corporation (the ''Corporation''), an Indiana corporation, for
value received, promises to pay to First Regional Bank, custodian FBO Clement B.
Knapp, Jr. IRA, on or before March 31, 2013, the principal sum of $ 1,000,000.00
and to pay interest on the principal sum from the date of this Note at the rate
of Eight percent (8%) per annum until the principal is paid in full. Interest
payments will be made monthly on the last business day of each month, starting
with the first calendar month following the month in which the loaned funds are
advanced to Borrower.


Medium of Payment
 
2. The principal and interest on this Note are payable in lawful money of the
United States by direct deposit into an account to be designated by Lender, or
at such other office of the Corporation as it may from time to time designate.


Redemption--Straight Method
 
3. This Note shall be redeemable at the option of the Corporation, in whole or
in part, at any time after the giving of appropriate notice. The redemption
price for this Note shall be the principal amount of the Note plus interest
accrued to the date fixed for redemption. This Note shall become due and payable
and shall cease to bear interest on the date fixed for redemption, and the
amount then payable to the holder shall be paid on the surrender of this Note to
the Corporation.
 
Notice of Redemption to Registered Holder


4. Prior to redemption, the Corporation shall notify any registered holder of
this Note of its intention to redeem and of the redemption date at least ten
(10) days prior to the date, by registered mail addressed to the registered
holder at his or her last address as it appears on the registration books of the
Corporation. After the giving of the notice, the liability of the Corporation
for interest on this Note shall cease on the date of redemption fixed in the
notice, unless the Corporation fails to redeem this Note when it is presented
for redemption on or after the redemption date.


--------------------------------------------------------------------------------



Default
 
5. Without notice, except as expressly provided in this Note, the following will
be deemed events of default:


Interest
 
a. Failure to pay any installment of interest on this Note when due, if the
failure to pay continues for a period of fifteen (15) days.


Principal
 
b. Failure to pay the principal of this Note as and when it becomes due and
payable, either at maturity or on redemption.


Covenants
 
c. Failure on the part of the Corporation to observe or perform any of the
covenants contained in this Note, but only after written notice of the failure
has been given to the Corporation by the registered holder, and only if the
failure has continued unremedied for at least thirty (30) days after the date
the Corporation receives the notice of default.


Insolvency
 
d. A decree or order of a court adjudging the Corporation bankrupt or insolvent,
or approving a petition seeking reorganization of the Corporation under the
Bankruptcy Code, if the decree or order has continued undischarged or unstayed
for a period of ninety (90) days.


Receivership
 
e. A decree or order of a court for the appointment of a receiver, liquidator,
or trustee for the Corporation, for a sale of all or substantially all of its
property, or for the winding-up or liquidation of its affairs; but only if the
decree or order has continued in force undischarged or unstayed for a period of
ninety (90) days.


Bankruptcy
 
f. Any of the following actions by the Corporation:


(1) Institution of voluntary bankruptcy proceedings, consent to the filing of
bankruptcy proceedings, or proceedings relating to reorganization under the
Bankruptcy Code;


(2) Consent to the appointment of a receiver, liquidator, or trustee;
 
(3) Making a general assignment for the benefit of creditors;
 
(4) Admission in writing of its inability to pay its debts as they become due.


Acceleration of Maturity
 
6. If any one or more events of default occur, the registered holder of this
Note at that time may declare the principal and all accrued interest on this
Note then outstanding immediately due and payable, by notice in writing to the
Corporation. At any time within twenty (20) days after the notice, the
registered holder of this Note may rescind the declaration of acceleration and
waive the default by written notice to the Corporation. During any time that the
Borrower remains in default as defined hereinabove, interest on the principal
balance shall be charged at a rate of ten percent (10%) per annum until the
default is cured.


--------------------------------------------------------------------------------



Payment on Acceleration
 
7. On any acceleration of the maturity of this Note, and if there has been no
rescission of that acceleration, the Corporation shall, within sixty (60) days,
pay the entire principal unpaid balance together with accrued interest to the
date of payment. If the Corporation fails to make payment, the holder of this
Note shall be entitled to take any and all legal and/or equitable remedies
available under applicable law to enforce the obligations of the Corporation. In
the event that suit is brought to enforce payment and final judgment is entered
in favor of the holder, the Corporation promises to pay to Lender all costs of
collection and reasonable attorneys' fees to be fixed by the court.


Notices
 
8. Any communication or notices required by this Note shall be delivered or
mailed to the offices of the Corporation shown above, and to the registered
holder of this Note at the address for Holder/Lender shown above. Either the
Corporation or the registered holder may change the address designated for
receipt of notices by written notice of the change to the other party.


Construction
 
9. This Note is to be construed in accordance with the laws of the State of
Indiana.

 
Executed on ___________________ [date], at Munster, Indiana.


AMB FINANCIAL CORPORATION (Borrower)
 
By:________________________
Title:_______________________
 

--------------------------------------------------------------------------------




EXHIBIT 4
 
STOCK POWER - KNAPP
 
For full and adequate consideration received, AMB Financial Corporation, an
Indiana corporation, hereby sells, assigns and transfers to First Regional Bank,
custodian FBO Clement B. Knapp, Jr. IRA 562,063 shares of common stock of
American Savings, FSB, represented by Stock Certificate Number __, a copy of
which is attached hereto and marked as Exhibit A, now registered in the name of
AMB Financial Corporation on the books of American Savings, FSB, being Share
Certificate Number __, and hereby irrevocably constitutes and appoints the
Secretary and/or authorized officer of American Savings, FSB, agent and attorney
to transfer the aforesaid stock on the books of American Savings, FSB, to First
Regional Bank, custodian FBO Clement B. Knapp, Jr. IRA, with full power of
substitution in the premises.
 
 
Dated: March __, 2008
 
 
AMB Financial Corporation, an Indiana corporation
 
By:
        
Name:
      
Its:
President
 

 


 
By:
        
Name:
      
Its:
Vice President
 

 


 
STATE OF INDIANA
)
   
) ss:
 
COUNTY OF LAKE
)
 

 
Before me, a Notary Public in and for said county and state, personally appeared
, the President of AMB Financial Corporation, and , the Vice President of AMB
Financial Corporation, and acknowledged that they executed the same in their
authorized capacities, and that by their signatures on this instrument, the
entity upon behalf of which the persons acted has executed this instrument.
 

      
Notary Public
   
My Commission Expires:                     
 




--------------------------------------------------------------------------------




